DETAILED ACTION

Claim Objections
Claims 1, 4, 7, 8, 11, 18 and 19 are objected to because of the following informalities:
Regarding Claim 1, Line 8, the limitation should be amended to recite “magnetic fields”.  
In Lines 9 and 13, the limitation should be amended to recite “alternating magnetic field”.
Regarding Claim 4, the limitation should be amended to recite, “wherein the detector units comprise[[s]] absolute coils”.
Regarding Claim 7, the limitation should be amended to recite, “wherein at least two different types of the detector units are employed, with each type of the detector units being specific to a particular defect occurring in the boiler tube.”
Regarding Claim 8, the limitation should be amended to recite “boiler tube”.
Regarding Claim 11, Lines 7-8, the limitation should be amended to recite, “the exciter [[means]] units”.
Regarding Claim 18 should be amended in a similar manner as Claim 7.
Regarding Claim 19 should be amended in a similar manner as Claim 8.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7-12, 15, 16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over the embodiment of Demers-Carpentier et al. (US Patent 11,428,668 B2, PCT Filing Date February 8, 2019, herein Demers) in Figure 7 in view of Gu et al. (CN 107941905 A, Pub. Date April 20, 2018, herein Gu).
Regarding Claim 1, Demers in Figure 7 teaches:

    PNG
    media_image1.png
    335
    929
    media_image1.png
    Greyscale

A probe (Fig 9, Col[14:62-64] FIG. 9 illustrates a probe system comprising six probe units 500a-500f such as six probes 200 or six probes 300 or six probes 350.) for inspecting... tubes (512, Fig 9, Col[14:66-67] a curved object 512 to be inspected such as a pipe) for structural defects (Col[1:12-19] Non-destructive testing (NDT) is a discipline which aims to evaluate the integrity and/or physical properties of materials without permanently altering the object being inspected. There are numerous NDT methods, tailored to various material, component and defect types. Electromagnetic NDT methods involve the generation of Eddy currents (EC) into a conductive component to measure variation in mechanical properties or the presence of cracks and defects.), comprising:
a rigid housing (220, Fig 2, Col[8:67] casing 220);
a plurality of exciter units (212, 218, Fig 7, Col[8:54-55] excitation coils 212, 218) producing an alternating magnetic field (Col[9:34-35] the electrical source of current may be pulsed so that the pulsed excitation current generates a magnetic field) when driven by an alternating current source (Col[9:29-33] In one embodiment, the excitation coils 212 and 218 are electrically connectable to an electrical source such as a source of current or a source of voltage adapted to generate an electrical excitation that will flow into the excitation coils 212 and 218.), the magnetic field passing through the... tube walls (512, Fig 9) and coupled with the... tube walls (512, Fig 9) to induce the creation of eddy currents which in turn generate their own magnetic fields (Col[15:34-46] The measurement phase is composed by the following steps. The array is placed on an object under test. All the excitation coils are excited simultaneously with an excitation pulse of controlled duration. The duration of the excitation pulse is the same as the one used during the calibration phase. The excitation pulse is shut off simultaneously in all the excitation coils on the array. Decaying Eddy currents and a magnetic field are generated in the object under test. The voltage signals generated by all sensing coils or magnetic sensors are recorded. A signal model is fitted numerically to each recorded signal. Based on the fit and the calibration data, model parameters representing the wall thickness are extracted.), the exciter units (212, 218, Fig 7) arrayed in the housing (220, Fig 2) to correspond to the physical configuration (Housing 220 is up against pipe 512, Fig 9) of the... tubes (512, Fig 9); and
a plurality of detector units (382-396, Fig 7, Col[13:57-60]  FIG. 7 illustrates a probe 380 that comprises non-coil magnetic field sensors. The probe 380 corresponds to the probe 200 to which eight non-coil magnetic sensors 382-396 have been added.) configured to detect the magnetic field generated by the eddy currents that are induced (Col[13:44-54] During the measurement phase, the excitation coils 212 and 218 are excited with an excitation pulse of controlled duration. The duration of the excitation pulse is substantially the same as the one used during the calibration phase. The excitation pulse is shut off rapidly. Decaying Eddy currents and a magnetic field are generated in the object under test. The voltage signals generated by the sensing coils or the magnetic sensors are recorded. A signal model is fitted numerically to each recorded signal. Based on the fit and the calibration data, model parameters representing the wall thickness are extracted.) in the... tube walls (512, Fig 9) by the magnetic field generated by the exciter units (212, 218, Fig 7), the detector units (382-396, Fig 7) arrayed in the housing (220, Fig 2) to correspond to the physical configuration of the... tubes (512, Fig 9), the detector units (382-396, Fig 7) detecting the configuration and strength of the magnetic field generated by the eddy currents that are induced (Col[13:44-54]; see above) in the... tube walls (512, Fig 7) by the magnetic field generated by the exciter units (212, 218, Fig 7).

Demers teaches inspection of a pipe, but does not specifically teach the inspection of a boiler tube:
boiler tubes

However, Gu teaches:
A probe for inspecting boiler tubes for structural defects (p[1] The invention claims a power system of boiler heating surface pipe eddy current testing technical field, especially a kind of low frequency array eddy current detecting device and the steel pipe inner wall corrosion defect detection method.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Demers in Figure 7 in view of Gu by having a probe for inspecting boiler tubes for structural defects because boiler tubes are subject to corrosive wear, damage, various types of corrosion, pits and cracks that threaten the safe running of the machine and inspection prevents accidents and allows for determination of when the repair or replacement of boiler tubes is required as taught by Gu (p[2]).

Regarding Claim 3, Demers teaches:
the detector units (382-396, Fig 7) comprise devices configured to detect and quantify general wall thinning (Col[13:44-54] The voltage signals generated by the sensing coils or the magnetic sensors are recorded. A signal model is fitted numerically to each recorded signal. Based on the fit and the calibration data, model parameters representing the wall thickness are extracted.).

Claim 5 is obvious for the same reasons as Claim 1.
Regarding Claim 5, Demers does not teach the limitations.
However, Gu teaches:
the detector units (11, Fig 6, 8, p[5] plurality of detection coils 11) comprise devices configured to detect pits formed in the boiler tube (p[1] power station boiler heating surface pipe in the working environment of high temperature and high pressure, its outer surface is easy to generate corrosive wear, damage, corrosion pits, pits, continuous development of cracks, gas corrosion, corrosion hole defect, the defect causing the leakage and seriously threatens the safe running of the machine set caused by non-plan set... Aiming at the condition, in order to overcome defects of the existing technology, the purpose of the invention is to provide a low frequency array eddy current detecting device, which can effectively solve the problem of boiler heating surface defect detection.).

Claims 7 and 8 are obvious for the same reasons as Claim 1.
Regarding Claims 7 and 8, Demers teaches:
[Claim 7] at least two different types of detector units (382-396, Fig 7, Col[14:46-49] In one embodiment, the sensors 382-396 may comprise Giant Magneto-Resistors, Tunneling Magneto-Resistors, Colossal Magneto-Resistors, Anisotropic Magneto-Resistors, Hall effect sensors and/or the like.; "and/or" in this sentence means that multiple types of detector units may be simultaneously used in the group of sensors 382-396.) are employed, with each type of detector unit specific to a particular defect occurring in the... tube (512, Fig 9).

[Claim 8] the detector units (382-396, Fig 7) are designed to detect and quantify a defect... selected from the group including general wall thinning (Col[13:44-54] The voltage signals generated by the sensing coils or the magnetic sensors are recorded. A signal model is fitted numerically to each recorded signal. Based on the fit and the calibration data, model parameters representing the wall thickness are extracted.), pitting, thermal fatigue, cracking (Col[1:19] cracks), flame erosion, corrosion, and creep damage.

Demers does not teach:
[Claim 7] boiler tube
[Claim 8] the boiler

However, Gu teaches:
[Claims 7 & 8] boiler tubes (p[1] boil heating surface pipe eddy current testing)

Regarding Claims 9 & 10, Demers teaches:
[Claim 9] the detector units (382-396, Fig 7) are positioned at a distance from the exciter units (212, 218, Fig 7), wherein the dominant magnetic field detected by the detector units (382-396, Fig 7) is the eddy current induced magnetic field (Col[13:44-54] Decaying Eddy currents and a magnetic field are generated in the object under test. The voltage signals generated by the sensing coils or the magnetic sensors are recorded. A signal model is fitted numerically to each recorded signal. Based on the fit and the calibration data, model parameters representing the wall thickness are extracted.).

[Claim 10] the alternating current applied to the exciter (212, 218, Fig 7) units is in the range of less than 1 Hz to 500 Hz (Col[5:19-23] In some embodiments, the probe disclosed below can be used in conjunction with NDT methods based on Eddy currents, including... low frequency Eddy current (LOFEC) methods.).

Regarding Claim 11, Demers teaches:
A method of detecting defects in (Col[1:12-19] Non-destructive testing (NDT) is a discipline which aims to evaluate the integrity and/or physical properties of materials without permanently altering the object being inspected. There are numerous NDT methods, tailored to various material, component and defect types. Electromagnetic NDT methods involve the generation of Eddy currents (EC) into a conductive component to measure variation in mechanical properties or the presence of cracks and defects.)... tubes (512, Fig 9, Col[14:66-67] a curved object 512 to be inspected such as a pipe), comprising:
placing a probe (Fig 9) constructed in accordance with Claim 1 (see rejection of Claim 1) proximal to the exterior surface of the… tube (512, Fig 9), 

Demers does not teach:
boiler tubes
moving the probe on the tube along the length of the tube; and 
while moving the probe, producing an alternating magnetic field with the exciter units driven by an alternating current and detecting the magnetic field generated by the induced eddy currents caused by the alternating magnetic field produced by the exciter means using detector units.
However, Gu teaches:

    PNG
    media_image2.png
    441
    897
    media_image2.png
    Greyscale

A method of detecting defects in boiler tubes (p[1] The invention claims a power system of boiler heating surface pipe eddy current testing technical field, especially a kind of low frequency array eddy current detecting device and the steel pipe inner wall corrosion defect detection method.), comprising:
moving (p[6] when scanning and detecting, the two groups of guiding wheel clung sensitivity to surface of test tube, manual pushing the probe to detect) the probe (7, 11, Fig 8, p[5] excitation coil 7… detection coils 11) on the tube (5, Fig 8, p[5] steel pipe 5) along the length of the tube (5, Fig 8); and 
while moving [(p[6] when scanning and detecting, the two groups of guiding wheel clung sensitivity to surface of test tube, manual pushing the probe to detect) the probe (7, 11, Fig 8), producing an alternating magnetic field with the exciter units (7, Fig 8) driven by an alternating current (p[6] when carrying an alternating current of the excitation coil close to the electric and magnetic steel made of the test tube,) and detecting the magnetic field generated by the induced eddy currents caused by the alternating magnetic field (p[6] due to the action of the coil magnetic field. in the conductive magnetic steel will induce the magnitude, phase and flowing in the form of vortex affected by the material of conductive performance, reaction magnetic field generated by eddy current and the impedance of the detection coil changes) produced by the exciter means (7, Fig 8) using detector units (11, Fig 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Demers in view of Gu by having a method of detecting defects in boiler tubes, comprising: moving the probe on the tube along the length of the tube; and while moving the probe, producing an alternating magnetic field with the exciter units driven by an alternating current and detecting the magnetic field generated by the induced eddy currents caused by the alternating magnetic field produced by the exciter means using detector units because boiler tubes are subject to corrosive wear, damage, various types of corrosion, pits and cracks that threaten the safe running of the machine and inspection over the length of the tube prevents accidents and allows for determination of the location of the defects and when the repair or replacement of boiler tubes is required as taught by Gu (p[2]).

Claim 12 is rejected on the same grounds as Claim 10.
Claim 15 is rejected on the same grounds as Claim 3.
Claim 16 is rejected on the same grounds as Claim 5.
Claim 18 is rejected on the same grounds as Claim 7.
Claim 19 is rejected on the same grounds as Claim 8.
Claim 20 is rejected on the same grounds as Claim 9.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the embodiment of Demers in Figure 7 in view of Gu and further in view of Desjardins (US Pre-Grant Pub 2019/0072522 A1, Pub. Date March 7, 2019).
Regarding Claim 2, Demers in Figure 7 and Gu do not teach a MEMS type magnetometer:
the detector units comprise a magnetometer in the form of a small-scale micro-electrical mechanical device capable of detecting and measuring the magnetic field generated by the eddy currents.
However, Desjardins teaches:
the detector units comprise a magnetometer in the form of a small-scale micro-electrical mechanical device (¶[0046] Lorentz force based MEMS sensor, Electron Tunneling based MEMS sensor, MEMS compass) capable of detecting and measuring the magnetic field generated by the eddy currents (¶[0006] The secondary sensors are typically eddy current sensors. Eddy currents may be induced by the instrument and the signals can be detected by the sensors.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Demers and Gu in view of Desjardins by having the detector units comprise a magnetometer in the form of a small-scale micro-electrical mechanical device capable of detecting and measuring the magnetic field generated by the eddy currents because MEMS magnetometers are among a finite number of identified, predictable solutions, with a reasonable expectation of success in measuring magnetic fields from defects in a pipeline wall subjected to an external magnetic field.

Claim 14 is rejected on the same grounds as Claim 2.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Demers in Figure 7 in view of Gu and further in view of Bendzsak (US Patent 5,245,279, Pub. Date September 14, 1993).
Demers and Gu do not teach the limitations of the Claim.
However, Bendzsak teaches:
the probe (1-6, Fig 1) is positioned proximal to the crown of the boiler (7, Fig 1) to be inspected (Col[10:16-18] On energization of the power coil 1 within the head, pole 6 comes into intimate contact with the boiler tube crown 7.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Demers and Gu in view of Bendzsak by having the probe is positioned proximal to the crown of the boiler to be inspected because the crown of the tube is a common locus for flaws as taught by Bendzsak (Col[7:41-42]).

Claims 1, 3-6, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the embodiment of Demers in Figure 4 in view of Gu.
Regarding Claim 1, Demers in Figure 4 teaches:

    PNG
    media_image3.png
    335
    931
    media_image3.png
    Greyscale

A probe (Fig 9, Col[14:62-64] FIG. 9 illustrates a probe system comprising six probe units 500a-500f such as six probes 200 or six probes 300 or six probes 350.) for inspecting boiler tubes (512, Fig 9, Col[14:66-67] a curved object 512 to be insepcted such as a pipe) for structural defects (Col[1:12-19] Non-destructive testing (NDT) is a discipline which aims to evaluate the integrity and/or physical properties of materials without permanently altering the object being inspected. There are numerous NDT methods, tailored to various material, component and defect types. Electromagnetic NDT methods involve the generation of Eddy currents (EC) into a conductive component to measure variation in mechanical properties or the presence of cracks and defects.), comprising:
a rigid housing (220, Fig 2, Col[8:67] casing 220);
a plurality of exciter units (212, 218, Fig 4, Col[8:54-55] excitation coils 212, 218) producing an alternating magnetic field (Col[9:34-35] the electrical source of current may be pulsed so that the pulsed excitation current generates a magnetic field) when driven by an alternating current source (Col[9:29-33] In one embodiment, the excitation coils 212 and 218 are electrically connectable to an electrical source such as a source of current or a source of voltage adapted to generate an electrical excitation that will flow into the excitation coils 212 and 218.), the magnetic field passing through the boiler tube walls (512, Fig 9) and coupled with the boiler tube walls (512, Fig 9) to induce the creation of eddy currents which in turn generate their own magnetic fields (Col[15:34-46] The measurement phase is composed by the following steps. The array is placed on an object under test. All the excitation coils are excited simultaneously with an excitation pulse of controlled duration. The duration of the excitation pulse is the same as the one used during the calibration phase. The excitation pulse is shut off simultaneously in all the excitation coils on the array. Decaying Eddy currents and a magnetic field are generated in the object under test. The voltage signals generated by all sensing coils or magnetic sensors are recorded. A signal model is fitted numerically to each recorded signal. Based on the fit and the calibration data, model parameters representing the wall thickness are extracted.), the exciter units (212, 218, Fig 4) arrayed in the housing (220, Fig 2) to correspond to the physical configuration (Housing 220 is up against pipe 512, Fig 9) of the boiler tubes (512, Fig 9); and
a plurality of detector units (302, 304, 352, 354, Fig 4, Col[11:11-20]  FIG. 4 illustrates one embodiment of an Eddy current probe 350 which comprises all of the elements of the probe 300 and further comprises two additional sensing coils 352 and 354. In the illustrated embodiment, the sensing coil 352 is wound around the external face of the excitation coil 212 so that the two coils 212 and 352 be concentric and the sensing coils 302 and 352 be coaxial. The sensing coil 354 is wound around the external face of the excitation coil 218 so that the coils 218 and 354 be concentric and the sensing coils 304 and 354 be coaxial.) configured to detect the magnetic field generated by the eddy currents that are induced (Col[13:44-54] During the measurement phase, the excitation coils 212 and 218 are excited with an excitation pulse of controlled duration. The duration of the excitation pulse is substantially the same as the one used during the calibration phase. The excitation pulse is shut off rapidly. Decaying Eddy currents and a magnetic field are generated in the object under test. The voltage signals generated by the sensing coils or the magnetic sensors are recorded. A signal model is fitted numerically to each recorded signal. Based on the fit and the calibration data, model parameters representing the wall thickness are extracted.) in the boiler tube walls (512, Fig 9) by the magnetic field generated by the exciter units (212, 218, Fig 4), the detector units (302, 304, 352, 354, Fig 4) arrayed in the housing (220, Fig 2) to correspond to the physical configuration of the boiler tubes (512, Fig 9), the detector units (302, 304, 352, 354, Fig 4) detecting the configuration and strength of the magnetic field generated by the eddy currents that are induced (Col[13:44-54]; see above) in the boiler tube walls (512, Fig 9) by the magnetic field generated by the exciter units (212, 218, Fig 4).

Demers teaches inspection of a pipe, but does not specifically teach the inspection of a boiler tube:
boiler tubes


However, Gu teaches:
A probe for inspecting boiler tubes for structural defects (p[1] The invention claims a power system of boiler heating surface pipe eddy current testing technical field, especially a kind of low frequency array eddy current detecting device and the steel pipe inner wall corrosion defect detection method.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Demers in Figure 4 in view of Gu by having a probe for inspecting boiler tubes for structural defects because boiler tubes are subject to corrosive wear, damage, various types of corrosion, pits and cracks that threaten the safe running of the machine and inspection prevents accidents and allows for determination of when the repair or replacement of boiler tubes is required as taught by Gu (p[2]).

Regarding Claims 3 and 4, Demers teaches:
[Claim 3] the detector units (302, 304, 352, 354, Fig 4) comprise devices configured to detect and quantify general wall thinning (Col[12:46-48] FIG. 6 illustrates the experimental result of the determination of the thickness of a defect (i.e. a thinning) present in an object such as object 102 using the probe 350).

[Claim 4] the detector unit (302, 304, 352, 354, Fig 4) comprises absolute coils (Col[13:25-28] In one embodiment, the calibration phase comprises the following steps. The probe 200, 300, 350 is placed with one reference element positioned on a zone of a conductive object with near-nominal wall thickness.; The embodiment without the reference element is the embodiment with absolute coils.).

Claim 5 is obvious for the same reasons as Claim 1.
Regarding Claim 5, Demers does not teach the limitations.
However, Gu teaches:
the detector units (11, Fig 6, 8, p[5] plurality of detection coils 11) comprise devices configured to detect pits formed in the boiler tube (p[1] power station boiler heating surface pipe in the working environment of high temperature and high pressure, its outer surface is easy to generate corrosive wear, damage, corrosion pits, pits, continuous development of cracks, gas corrosion, corrosion hole defect, the defect causing the leakage and seriously threatens the safe running of the machine set caused by non-plan set... Aiming at the condition, in order to overcome defects of the existing technology, the purpose of the invention is to provide a low frequency array eddy current detecting device, which can effectively solve the problem of boiler heating surface defect detection.).

Regarding Claim 6, Demers teaches:
the detector units (302, 304, 352, 354, Fig 4) comprise differential coils (Col[13:25-28] In one embodiment, the calibration phase comprises the following steps. The probe 200, 300, 350 is placed with one reference element positioned on a zone of a conductive object with near-nominal wall thickness.).

Regarding Claim 11, Demers teaches:
A method of detecting defects in (Col[1:12-19] Non-destructive testing (NDT) is a discipline which aims to evaluate the integrity and/or physical properties of materials without permanently altering the object being inspected. There are numerous NDT methods, tailored to various material, component and defect types. Electromagnetic NDT methods involve the generation of Eddy currents (EC) into a conductive component to measure variation in mechanical properties or the presence of cracks and defects.)... tubes (512, Fig 9, Col[14:66-67] a curved object 512 to be inspected such as a pipe), comprising:
placing a probe (Fig 9) constructed in accordance with Claim 1 (see rejection of Claim 1) proximal to the exterior surface of the… tube (512, Fig 9), 

Demers does not teach:
boiler tubes
moving the probe on the tube along the length of the tube; and 
while moving the probe, producing an alternating magnetic field with the exciter units driven by an alternating current and detecting the magnetic field generated by the induced eddy currents caused by the alternating magnetic field produced by the exciter means using detector units.

However, Gu teaches:
A method of detecting defects in boiler tubes (p[1] The invention claims a power system of boiler heating surface pipe eddy current testing technical field, especially a kind of low frequency array eddy current detecting device and the steel pipe inner wall corrosion defect detection method.), comprising:
moving (p[6] when scanning and detecting, the two groups of guiding wheel clung sensitivity to surface of test tube, manual pushing the probe to detect) the probe (7, 11, Fig 8, p[5] excitation coil 7… detection coils 11) on the tube (5, Fig 8, p[5] steel pipe 5) along the length of the tube (5, Fig 8); and 
while moving [(p[6] when scanning and detecting, the two groups of guiding wheel clung sensitivity to surface of test tube, manual pushing the probe to detect) the probe (7, 11, Fig 8), producing an alternating magnetic field with the exciter units (7, Fig 8) driven by an alternating current (p[6] when carrying an alternating current of the excitation coil close to the electric and magnetic steel made of the test tube,) and detecting the magnetic field generated by the induced eddy currents caused by the alternating magnetic field (p[6] due to the action of the coil magnetic field. in the conductive magnetic steel will induce the magnitude, phase and flowing in the form of vortex affected by the material of conductive performance, reaction magnetic field generated by eddy current and the impedance of the detection coil changes) produced by the exciter means (7, Fig 8) using detector units (11, Fig 8).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Demers in view of Gu by having boiler tubes and moving the probe on the tube along the length of the tube; and while moving the probe, producing an alternating magnetic field with the exciter units driven by an alternating current and detecting the magnetic field generated by the induced eddy currents caused by the alternating magnetic field produced by the exciter means using detector units because boiler tubes are subject to corrosive wear, damage, various types of corrosion, pits and cracks that threaten the safe running of the machine and inspection prevents accidents and allows for determination of when the repair or replacement of boiler tubes is required as taught by Gu (p[2]).

Claim 17 is rejected on the same grounds as Claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099. The examiner can normally be reached M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2858                                                                                                                                                                                                        11/02/2022

/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2858